


110 HR 2113 IH: To grant a right of first refusal to the Town of Jupiter

U.S. House of Representatives
2007-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2113
		IN THE HOUSE OF REPRESENTATIVES
		
			May 2, 2007
			Mr. Mahoney of
			 Florida introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To grant a right of first refusal to the Town of Jupiter
		  Island, Florida, with respect to Coast Guard property on Jupiter Island, and
		  for other purposes.
	
	
		1.Right of first refusal for
			 Coast Guard property on Jupiter Island, Florida
			(a)Right of first
			 refusalNotwithstanding any other law (other than this section),
			 the Town of Jupiter Island, Florida, shall have the right of first refusal to
			 select and take without consideration fee simple title to real property within
			 the jurisdiction of the Town comprising Parcel #35–38–42–004–000–02590–6 (Bon
			 Air Beach lots 259 and 260 located at 83 North Beach Road) and Parcel
			 #35–38–42–004–000–02610–2 (Bon Air Beach lots 261 to 267), including any
			 improvements thereon that are not authorized or required by another provision
			 of law to be conveyed to another person.
			(b)Identification
			 of propertyThe Commandant of the Coast Guard may identify,
			 describe, and determine the property referred to in subsection (a) that is
			 subject to the right of the Town under that subsection.
			(c)LimitationThe
			 property referred to in subsection (a) may not be conveyed under that
			 subsection until the Commandant of the Coast Guard determines that the property
			 is not needed to carry out Coast Guard operations.
			(d)Required
			 useAny property conveyed under this section shall be used by the
			 Town of Jupiter Island, Florida, solely for conservation of habitat and as
			 protection against damage from wind, tidal, and wave energy.
			(e)ReversionAny conveyance of property under this
			 section shall be subject to the condition that all right, title, and interest
			 in the property, at the option of the Commandant of the Coast Guard, shall
			 revert to the United States Government if the property is used for purposes
			 other than conservation.
			(f)ImplementationThe Commandant of the Coast Guard shall
			 upon request by the Town—
				(1)promptly take
			 those actions necessary to make property identified under subsection (b) and
			 determined by the Commandant under subsection (c) ready for conveyance to the
			 Town; and
				(2)convey the
			 property to the Town subject to subsections (d) and (e).
				
